     Case 3:21-cv-00242 Document 33 Filed 09/15/21 Page 1 of 15 PageID #: 187




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT HUNTINGTON

BLISS A. JOHNSON, Individually,
BLISS B. JOHNSON, Individually,
KIA JOHNSON, Individually,

        Plaintiffs,

v.                                                    CIVIL ACTION NO.: 3:21-CV-00242
                                                      Judge Chambers

BRIAN D. HALL, Individually,
XERXES RAHMATI, Individually,
SCOTT A. LOWTHER, Individually,
KENNY DAVIS, Individually,
BRIAN LOCKHART, Individually,
PUTNAM COUNTY COMMISSION,
a political subdivision of the State of West
Virginia, JOHN DOE, an individual,

        Defendants.

      ANSWER OF DEFENDANT KENNY DAVIS TO PLAINTIFFS’ COMPLAINT

        NOW COMES the defendant, Kenny Davis, by counsel, and for his Answer to the

Complaint filed against him by plaintiffs, states as follows:

                                            PARTIES

        1.     This defendant is without sufficient information, knowledge, or belief to either

admit or deny the allegations contained in Paragraph 1 of Plaintiffs’ Complaint and, therefore,

denies the same.

        2.     This defendant is without sufficient information, knowledge, or belief to either

admit or deny the allegations contained in Paragraph 2 of Plaintiffs’ Complaint and, therefore,

denies the same.




                                           Page 1 of 15
   Case 3:21-cv-00242 Document 33 Filed 09/15/21 Page 2 of 15 PageID #: 188




       3.     This defendant is without sufficient information, knowledge, or belief to either

admit or deny the allegations contained in Paragraph 3 of Plaintiffs’ Complaint and, therefore,

denies the same.

       4.     This defendant is without sufficient information, knowledge, or belief to either

admit or deny the allegations contained in Paragraph 4 of Plaintiffs’ Complaint and, therefore,

denies the same.

       5.     This defendant is without sufficient information, knowledge, or belief to either

admit or deny the allegations contained in Paragraph 5 of Plaintiffs’ Complaint and, therefore,

denies the same.

       6.     This defendant is without sufficient information, knowledge, or belief to either

admit or deny the allegations contained in Paragraph 6 of Plaintiffs’ Complaint and, therefore,

denies the same.

       7.     This defendant denies the allegations contained in Paragraph 7 of Plaintiffs’

Complaint and demands strict proof thereof.

       8.     This defendant is without sufficient information, knowledge, or belief to either

admit or deny the allegations contained in Paragraph 8 of Plaintiffs’ Complaint and, therefore,

denies the same.

       9.     This defendant admits the allegations in Paragraph 9 of Plaintiffs’ Complaint.

       10.    This defendant is without sufficient information, knowledge, or belief to either

admit or deny the allegations contained in Paragraph 10 of Plaintiffs’ Complaint and, therefore,

denies the same.




                                         Page 2 of 15
   Case 3:21-cv-00242 Document 33 Filed 09/15/21 Page 3 of 15 PageID #: 189




                                              FACTS

       11.     In response Paragraph 11 of Plaintiffs’ Complaint, Defendant Davis was not present

at the Elswick home that day, and therefore is without sufficient information, knowledge, or belief

to either admit or deny the allegations contained in Paragraph 11 of Plaintiffs’ Complaint and,

therefore, denies the same.

       12.     This defendant is without sufficient information, knowledge, or belief to either

admit or deny the allegations contained in Paragraph 12 of Plaintiffs’ Complaint and, therefore,

denies the same.

       13.     This defendant is without sufficient information, knowledge, or belief to either

admit or deny the allegations contained in Paragraph 13 of Plaintiffs’ Complaint and, therefore,

denies the same.

       14.     This defendant is without sufficient information, knowledge, or belief to either

admit or deny the allegations contained in Paragraph 14 of Plaintiffs’ Complaint and, therefore,

denies the same.

       15.     This defendant is without sufficient information, knowledge, or belief to either

admit or deny the allegations contained in Paragraph 15 of Plaintiffs’ Complaint and, therefore,

denies the same.

       16.     This defendant is without sufficient information, knowledge, or belief to either

admit or deny the allegations contained in Paragraph 16 of Plaintiffs’ Complaint and, therefore,

denies the same.

       17.     This defendant denies the allegations contained in Paragraph 17 of Plaintiffs’

Complaint and demands strict proof thereof.




                                           Page 3 of 15
   Case 3:21-cv-00242 Document 33 Filed 09/15/21 Page 4 of 15 PageID #: 190




       18.    This defendant is without sufficient information, knowledge, or belief to either

admit or deny the allegations contained in Paragraph 18 of Plaintiffs’ Complaint and, therefore,

denies the same.

       19.    This defendant is without sufficient information, knowledge, or belief to either

admit or deny the allegations contained in Paragraph 19 of Plaintiffs’ Complaint and, therefore,

denies the same.

       20.    This defendant is without sufficient information, knowledge, or belief to either

admit or deny the allegations contained in Paragraph 20 of Plaintiffs’ Complaint and, therefore,

denies the same.

       21.    This defendant denies the allegations contained in Paragraph 21 of Plaintiffs’

Complaint and demands strict proof thereof.

       22.    This defendant denies the allegations contained in Paragraph 22 of Plaintiffs’

Complaint and demands strict proof thereof.

       23.    This defendant denies the allegations contained in Paragraph 23 of Plaintiffs’

Complaint and demands strict proof thereof.

       24.    This defendant denies the allegations contained in Paragraph 24 of Plaintiffs’

Complaint and demands strict proof thereof.

       25.    This defendant denies the allegations contained in Paragraph 25 of Plaintiffs’

Complaint and demands strict proof thereof.

       26.     This defendant denies the allegations contained in Paragraph 26 of Plaintiffs’

Complaint and demands strict proof thereof.

       27.    This defendant denies the allegations contained in Paragraph 27 of Plaintiffs’

Complaint and demands strict proof thereof.


                                         Page 4 of 15
   Case 3:21-cv-00242 Document 33 Filed 09/15/21 Page 5 of 15 PageID #: 191




       28.    This defendant denies the allegations contained in Paragraph 28 of Plaintiffs’

Complaint and demands strict proof thereof.

       29.    This defendant denies the allegations contained in Paragraph 29 of Plaintiffs’

Complaint and demands strict proof thereof.

       30.    This defendant denies the allegations contained in Paragraph 30 of Plaintiffs’

Complaint and demands strict proof thereof.

       31.    This defendant denies the allegations contained in Paragraph 31 of Plaintiffs’

Complaint and demands strict proof thereof.

       32.    This defendant is without sufficient information, knowledge, or belief to either

admit or deny the allegations contained in Paragraph 32 of Plaintiffs’ Complaint and, therefore,

denies the same.

       33.    This defendant denies the allegations contained in Paragraph 33 of Plaintiffs’

Complaint and demands strict proof thereof.

       34.    This defendant is without sufficient information, knowledge, or belief to either

admit or deny the allegations contained in Paragraph 34 of Plaintiffs’ Complaint and, therefore,

denies the same.

       35.    This defendant denies the allegations contained in Paragraph 35 of Plaintiffs’

Complaint and demands strict proof thereof.

       36.    This defendant denies the allegations contained in Paragraph 36 of Plaintiffs’

Complaint and demands strict proof thereof.

       37.    This defendant denies the allegations contained in Paragraph 37 of Plaintiffs’

Complaint and demands strict proof thereof.




                                         Page 5 of 15
   Case 3:21-cv-00242 Document 33 Filed 09/15/21 Page 6 of 15 PageID #: 192




       38.       This defendant denies the allegations contained in Paragraph 38 of Plaintiffs’

Complaint and demands strict proof thereof.

       39.       This defendant is without sufficient information, knowledge, or belief to either

admit or deny the allegations contained in Paragraph 39 of Plaintiffs’ Complaint and, therefore,

denies the same.

       40.       This defendant denies the allegations contained in Paragraph 40 of Plaintiffs’

Complaint and demands strict proof thereof.

                 COUNT ONE – UNREASONABLE SEARCH AND SEIZURE
                    IN VIOLATION OF THE FOURTH AMENDMENT

       41.       In response to Paragraph 41 of Plaintiffs’ Complaint, this defendant hereby

incorporates by reference, as fully stated herein, his responses to Paragraphs 1 to 40 of Plaintiffs’

Complaint, contained herein above.

       42.       This defendant denies the allegations contained in Paragraph 42 of Plaintiffs’

Complaint and demands strict proof thereof.

       43.       In response to Paragraph 43 of Plaintiffs’ Complaint, this defendant admits that no

warrant was obtained as none was necessary since the occupants consented to allowing the officers

into the home.

       44.       This defendant denies the allegations contained in Paragraph 44 of Plaintiffs’

Complaint and demands strict proof thereof.

       45.       This defendant is without sufficient information, knowledge, or belief to either

admit or deny the allegations contained in Paragraph 45 of Plaintiffs’ Complaint and, therefore,

denies the same.

       46.       This defendant denies the allegations contained in Paragraph 46 of Plaintiffs’

Complaint and demands strict proof thereof.
                                            Page 6 of 15
   Case 3:21-cv-00242 Document 33 Filed 09/15/21 Page 7 of 15 PageID #: 193




       47.     This defendant denies the allegations contained in Paragraph 47 of Plaintiffs’

Complaint and demands strict proof thereof.

       48.     This defendant denies the allegations contained in Paragraph 48 of Plaintiffs’

Complaint and demands strict proof thereof.

       49.     This defendant denies the allegations contained in Paragraph 49 of Plaintiffs’

Complaint and demands strict proof thereof.

                              COUNT TWO – MONELL CLAIM

       50.     In response to Paragraph 50 of Plaintiffs’ Complaint, this defendant hereby

incorporates by reference, as fully stated herein, his responses to Paragraphs 1 to 49 of Plaintiffs’

Complaint, contained herein above.

       51.     This defendant denies the allegations contained in Paragraph 51 of Plaintiffs’

Complaint and demands strict proof thereof.

       52.     This defendant denies the allegations contained in Paragraph 52 of Plaintiffs’

Complaint and demands strict proof thereof.

       53.     This defendant denies the allegations contained in Paragraph 53 of Plaintiffs’

Complaint and demands strict proof thereof.

       54.     This defendant denies the allegations contained in Paragraph 54 of Plaintiffs’

Complaint and demands strict proof thereof.

                       COUNT THREE – SUPERVISORY LIABILITY

       55.     In response to Paragraph 55 of Plaintiffs’ Complaint, this defendant hereby

incorporates by reference, as fully stated herein, his responses to Paragraphs 1 to 54 of Plaintiffs’

Complaint, contained herein above.




                                           Page 7 of 15
   Case 3:21-cv-00242 Document 33 Filed 09/15/21 Page 8 of 15 PageID #: 194




        56.     This defendant denies the allegations contained in Paragraph 56 of Plaintiffs’

Complaint and demands strict proof thereof.

        57.     This defendant denies the allegations contained in Paragraph 57 of Plaintiffs’

Complaint and demands strict proof thereof.

        58.     This defendant denies the allegations contained in Paragraph 58 of Plaintiffs’

Complaint and demands strict proof thereof.

        59.     This defendant denies each and every allegation to the Complaint which is not

specifically and expressly admitted herein.

                                   AFFIRMATIVE DEFENSES

                                FIRST AFFIRMATIVE DEFENSE

        The Plaintiffs have failed to allege a cause of action against Defendant Davis that may result

in a verdict in favor of the Plaintiffs and against him.

                              SECOND AFFIRMATIVE DEFENSE
        Defendant Davis states that at all times relevant hereto, he acted in good faith and in

accordance with clearly established law.

                               THIRD AFFIRMATIVE DEFENSE

        Probable cause existed at all times for the actions taken by Defendant Davis.

                              FOURTH AFFIRMATIVE DEFENSE

        Any and all damages incurred by the Plaintiffs were the direct and proximate result of the

actions or omissions of the Plaintiffs or a person or entity other than Defendant Davis and are in

no way attributable to any wrongdoing on the part of Defendant Davis.




                                             Page 8 of 15
   Case 3:21-cv-00242 Document 33 Filed 09/15/21 Page 9 of 15 PageID #: 195




                                FIFTH AFFIRMATIVE DEFENSE

       Defendant Davis pleads all immunities and defenses available to him under the

Governmental Torts Claims and Insurance Reform Act, W.Va. Code § 29-12A-1, et seq.

                              SIXTH AFFIRMATIVE DEFENSE

       Defendant Davis raises each and every affirmative defense or matter constituting an

avoidance under Rules 8, 9 and 12 under the Federal Rules of Civil Procedure, to the extent that the

same may appear applicable, as well as any and all other defenses which may be revealed as

appropriate during discovery.

                             SEVENTH AFFIRMATIVE DEFENSE

       Defendant Davis asserts the affirmative defenses of comparative negligence, contributory

negligence, assumption of the risk, estoppel, waiver, statute of limitations, laches, and all other

defenses which may be applicable and are required to be affirmatively pled.

                              EIGHTH AFFIRMATIVE DEFENSE
       Defendant Davis reserves the right to file additional affirmative defenses, counterclaims,

crossclaims, and/or third party claims if a sufficient or factual basis therefore is developed through

continuing investigation and discovery.

                               NINTH AFFIRMATIVE DEFENSE

       At all times material herein, Defendant Davis acted in an objectively, reasonable manner

and did not violate any legal rights of the Plaintiffs of which Defendant Davis knew or in the

exercise of reasonable diligence should have known.

                              TENTH AFFIRMATIVE DEFENSE

       Defendant Davis is entitled to qualified immunity.



                                             Page 9 of 15
   Case 3:21-cv-00242 Document 33 Filed 09/15/21 Page 10 of 15 PageID #: 196




                           ELEVENTH AFFIRMATIVE DEFENSE

       The claims presented in the Complaint are or may be barred by the Plaintiffs’ failure to

mitigate damages, if any, in the manner and to the extent required by applicable law.

                            TWELFTH AFFIRMATIVE DEFENSE

       Defendant Davis is immune from liability pursuant to West Virginia Code, § 29-12A-4 et

seq. absent bad faith, malicious, wanton, or reckless conduct, and did not engage in any bad faith,

malicious, wanton, or reckless conduct on the date and time described in the Complaint.

                         THIRTEENTH AFFIRMATIVE DEFENSE

       Defendant Davis is immune from liability for state law claims pursuant to W. Va. Code, 29-

12A-5(b)(1)-(3) because he acted within the scope of his employment and official responsibilities

as employees of a political subdivision and did not act with a malicious purpose, in bad faith or

in a wanton or reckless manner.

                         FOURTEENTH AFFIRMATIVE DEFENSE

       Defendant Davis did not commit any violation of the United States Constitution, Constitution

of the State of West Virginia, or any other Federal or State law.


                           FIFTEENTH AFFIRMATIVE DEFENSE
       Defendant Davis denies that his actions deprived Plaintiffs of any right, privilege, or

immunity secured by the United States Constitution and laws or the Constitution of the State of

West Virginia.

                          SIXTEENTH AFFIRMATIVE DEFENSE

       The Plaintiffs’ claims are not cognizable claims under 42 U.S.C. §1983. Furthermore,

Defendant Davis hereby invokes any and all defenses and or immunities provided by 42 U.S.C.

§ 1983, et seq. and any and all corresponding case law and statutes interpreting the same.
                                           Page 10 of 15
   Case 3:21-cv-00242 Document 33 Filed 09/15/21 Page 11 of 15 PageID #: 197




                        SEVENTEENTH AFFIRMATIVE DEFENSE

       Plaintiffs negligently or intentionally caused or contributed to their injuries and damages

for which they now seek remuneration in their Complaint.

                         EIGHTEENTH AFFIRMATIVE DEFENSE

       Plaintiffs are barred from recovering punitive damages against Defendant Davis pursuant

to West Virginia Code § 29-12A-7(a) which prohibits an award of punitive or exemplary damages

against a political subdivision or its employees acting in the scope of their employment.

                         NINETEENTH AFFIRMATIVE DEFENSE

       Although Defendant Davis denies that he is liable for Plaintiffs’ state law claims, Plaintiffs’

non-economic damages, if any, are limited by West Virginia Code, § 29-12A-7(b).

                        TWENTIETH AFFIRMATIVE DEFENSE

       The Complaint, to the extent that it seeks punitive damages under 42 U.S.C. §1983, fails

because the conduct of Defendant Davis was neither motivated by evil motive or intent, nor did

the conduct of Defendant Davis involve reckless or callous indifference to Plaintiffs’ federally

protected rights.

                        TWENTY-FIRST AFFIRMATIVE DEFENSE

       Plaintiffs are not entitled to punitive damages against Defendant Davis, or in the

alternative, the punitive damages Plaintiffs seek would violate Defendant Davis’ rights under the

United States and West Virginia Constitution, as more particularly explained hereafter.

                      TWENTY-SECOND AFFIRMATIVE DEFENSE

       The Complaint, to the extent that it seeks punitive damages from Defendant Davis,

violates Defendant Davis’ right to protection from excessive fines as provided in the Eighth

Amendment of the United States Constitution and Article 3, Section V of the Constitution of the

                                           Page 11 of 15
   Case 3:21-cv-00242 Document 33 Filed 09/15/21 Page 12 of 15 PageID #: 198




State of West Virginia and violates this Defendant’s rights to substantive due process as provided in

the Fifth and Fourteenth Amendments of the United States Constitution and the Constitution of

the State of West Virginia; therefore, Plaintiffs fail to state a cause of action upon which punitive

damages can be awarded.

                         TWENTY-THIRD AFFIRMATIVE DEFENSE

       By virtue of the matters set forth in the Complaint and all of the defenses herein set forth,

the Plaintiffs are not entitled to any punitive damages as alleged in the Complaint for the reasons

that the alleged conduct of Defendant Davis cannot be determined in any manner to have been in

willful, wanton or reckless disregard for the rights of the Plaintiffs, nor did Defendant Davis

willfully, wantonly or recklessly commit any tortuous acts against the Plaintiffs.

                       TWENTY-FOURTH AFFIRMATIVE DEFENSE
       Defendant Davis denies that he engaged in any conduct that violated any of the laws set

forth in 42 U.S.C.S. § 1988(b) such that Plaintiffs are not entitled to attorney’s fees.

                         TWENTY-FIFTH AFFIRMATIVE DEFENSE

       Defendant Davis reserves the right to seek attorneys’ fees pursuant to 42 U.S.C.S. § 1988(b)

from Plaintiffs such that Plaintiffs’ claims have been either frivolous, unreasonable, or groundless,

or the Plaintiffs continued to litigate after the claim clearly became so.

                         TWENTY-SIXTH AFFIRMATIVE DEFENSE

       Defendant Davis reserves the right to file such cross-claims, counterclaims, and third-

party complaints and other pleadings as may be revealed to be appropriate through discovery as

well as reserving the right to seek comparative contribution and/or indemnity against anyone as

may prove appropriate.



                                            Page 12 of 15
   Case 3:21-cv-00242 Document 33 Filed 09/15/21 Page 13 of 15 PageID #: 199




                      TWENTY-SEVENTH AFFIRMATIVE DEFENSE

       The Plaintiffs, by their conduct, have waived their right to assert this cause of action.

       WHEREFORE, defendant, Kenny Davis, prays that the plaintiffs’ Complaint be

dismissed, that all relief prayed for therein be denied, and that he be granted his attorney’s fees

and court costs incurred in and about the defense of this action.

DEFENDANT DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE


                                              KENNY DAVIS,

                                              By counsel,


                                              s/ James C. Stebbins, Esq.
                                              James C. Stebbins, Esq., WVSB No. 6674
                                              LEWIS GLASSER PLLC
                                              P. O. Box 1746
                                              Charleston, WV 25326
                                              Telephone:     (304) 345-2000
                                              Facsimile:     (304) 343-7999
                                              jstebbins@lewisglasser.com




                                           Page 13 of 15
     Case 3:21-cv-00242 Document 33 Filed 09/15/21 Page 14 of 15 PageID #: 200




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT HUNTINGTON

BLISS A. JOHNSON, Individually,
BLISS B. JOHNSON, Individually,
KIA JOHNSON, Individually,

        Plaintiffs,

v.                                                 CIVIL ACTION NO.: 3:21-CV-00242
                                                   Judge Chambers

BRIAN D. HALL, Individually,
XERXES RAHMATI, Individually,
SCOTT A. LOWTHER, Individually,
KENNY DAVIS, Individually,
BRIAN LOCKHART, Individually,
PUTNAM COUNTY COMMISSION,
a political subdivision of the State of West
Virginia, JOHN DOE, an individual,

        Defendants.

                                CERTIFICATE OF SERVICE

        I hereby certify that on September 15, 2021, I electronically filed the foregoing ANSWER

OF DEFENDANT KENNY DAVIS TO PLAINTIFFS’ COMPLAINT with the Clerk of the

Court using the CM/ECF system which will send notification of such filing to the following:

                                    John H. Bryan, Esq.
                               John H. Bryan, Attorney at Law
                                       P. O. Box 366
                                     Union, WV 24983
                               COUNSEL FOR PLAINTIFFS

                                 Charles R. Bailey, Esq.
                                 Jeffrey M. Carder, Esq.
                                 Bailey & Wyant, PLLC
                                     P. O. Box 3710
                                 Charleston, WV 25337
                      COUNSEL FOR PUTNAM COUNTY COMMISSION




                                         Page 14 of 15
Case 3:21-cv-00242 Document 33 Filed 09/15/21 Page 15 of 15 PageID #: 201




                                 s/ James C. Stebbins, Esq.
                                 James C. Stebbins, Esq., WVSB No. 6674
                                 LEWIS GLASSER PLLC
                                 P. O. Box 1746
                                 Charleston, WV 25326
                                 Telephone:     (304) 345-2000
                                 Facsimile:     (304) 343-7999
                                 jstebbins@lewisglasser.com
                                 Counsel for Kenny Davis




                              Page 15 of 15
